United States Court of Appeals
                      For the First Circuit


No. 13-1387

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       ESTEVENSON ETIENNE,

                      Defendant, Appellant.



                           ERRATA SHEET

     The opinion of this Court issued on October 29, 2014 is
amended as follows:

     On page 5, line 20, insert a period between "street" and
"Mercer".

     On page 15, lines 12-13, replace "real-time" with "realtime."

     On page 34, line 2, delete "App. at 316 (emphasis added)." and
replace with "(Emphasis added.)".